Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered November 15, 1995, convicting him of conspiracy in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*340The defendant was convicted of three counts of conspiracy in the second degree arising out of a plot to murder several prominent officials in Queens County for their roles in his 1994 conviction for murder.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Issues of credibility, as well as the weight to be accorded the evidence, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination is accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
Contrary to the defendant’s assertions on appeal, proof of, inter alia, various conversations in which he discussed the details of the murder plot were sufficient to satisfy the overt act requirement of his convictions for conspiracy (see, People v Segal, 173 AD2d 579; People v Bongarzone, 116 AD2d 164, affd 69 NY2d 892). Rosenblatt, J. P., Ritter, Santucci and McGinity, JJ., concur.